                     IN THE UNITED STATES DISTRICT COURT
                     FOR THE NORTHERN DISTRICT OF IOWA
                             CEDAR RAPIDS DIVISION

 UNITED STATES OF AMERICA,
                Plaintiff,                                         No. 18-CR-54-LRR
 vs.                                                                     ORDER
 JEREMIAS SANCHEZ-VELASCO,
                Defendant.
                                     ____________________

                                    TABLE OF CONTENTS
I.     INTRODUCTION...............................................................................1
II.    RELEVANT PROCEDURAL BACKGROUND............................................2
III.   STANDARD OF REVIEW.....................................................................2
IV.    RELEVANT FACTUAL BACKGROUND..................................................3
V.     ANALYSIS........................................................................................5
       A.      Consent...................................................................................6
       B.      Custody...................................................................................7
       C.      Miranda Warning.....................................................................12
VI.    CONCLUSION.................................................................................14
                                      I. INTRODUCTION
       The matter before the court is Defendant Jeremias Sanchez Velasco’s Objections
(docket no. 22) to United States Chief Magistrate Judge C.J. Williams’s1 Report and
Recommendation (docket no. 16), which recommends that the court deny Defendant’s
“Motion to Suppress Statements” (“Motion”) (docket no. 10).




       1
        On September 11, 2018, Judge C.J. Williams became a United States District
Court Judge for the Northern District of Iowa.
                  II. RELEVANT PROCEDURAL BACKGROUND
      On June 6, 2018, a grand jury returned an Indictment (docket no. 2) charging
Defendant with one count of unlawful use of identification documents, in violation of 18
U.S.C. § 1546(a) and one count of misuse of a social security number, in violation of 42
U.S.C. § 408(a)(7)(B). See Indictment at 1-2. On July 10, 2018, Defendant filed the
Motion. On July 17, 2018, the government filed a Resistance (docket no. 12). On July
23, 2018, Judge Williams held a hearing (“Hearing”) on the Motion. See July 23, 2018
Minute Entry (docket no. 14). Defendant appeared in court with his attorney, Rockne
Cole. Assistant United States Attorney Patrick Reinart represented the government. On
August 1, 2018, Judge Williams issued the Report and Recommendation, which
recommends that the court deny the Motion. On August 17, 2018, Defendant filed the
Objections.
      On August 23, 2018, Defendant entered a conditional plea of guilty to Count 2 of
the Indictment. See August 23, 2018 Minute Entry (docket no. 24). On August 24, 2018,
Judge Williams issued a Report and Recommendation (docket no. 28), which
recommended that the court accept Defendant’s plea of guilty. On September 10, 2018,
the court accepted the August 24, 2018 Report and Recommendation.            See Order
Accepting Conditional Guilty Plea (docket no. 30). The matter is fully submitted and
ready for decision.
                           III. STANDARD OF REVIEW
      When a party files a timely objection to a magistrate judge’s report and
recommendation, a “judge of the court shall make a de novo determination of those
portions of the report or specified proposed findings or recommendations to which
objection is made.” 28 U.S.C. § 636(b)(1); see also Fed. R. Crim. P. 59(b)(3) (“The
district judge must consider de novo any objection to the magistrate judge’s
recommendation.”); United States v. Lothridge, 324 F.3d 599, 600 (8th Cir. 2003) (noting


                                           2
that a district judge must “undertake[] a de novo review of the disputed portions of a
magistrate judge’s report and recommendations”). “A judge of the court may accept,
reject, or modify, in whole or in part, the findings or recommendations made by the
magistrate judge.” 28 U.S.C. § 636(b)(1); see also Fed. R. Crim. P. 59(b)(3) (“The
district judge may accept, reject, or modify the recommendation, receive further evidence,
or resubmit the matter to the magistrate judge with instructions.”). It is reversible error
for a district court to fail to engage in a de novo review of a magistrate judge’s report
when such review is required. See Lothridge, 324 F.3d at 600. Accordingly, the court
reviews the disputed portions of the Report and Recommendation de novo.
                    IV. RELEVANT FACTUAL BACKGROUND 2
       On April 27, 2018, Defendant went to the Linn County Treasurer’s Office to
register his vehicle and get license plates. Defendant approached one of the public
windows inside the Treasurer’s Office and spoke with Brynn Love. Love asked Defendant
for identification and Defendant provided Love with a Guatemalan identification card.
Defendant also gave Love documentation showing proof of car insurance.
       Love was unable to find Defendant’s name in the Iowa Department of
Transportation (“IDOT”) database, and asked Defendant for his social security number.
Defendant replied that he did not have his social security number and did not know the
number from memory. Love looked up the vehicle identification number for Defendant’s
car, which showed Defendant’s wife as the primary owner and Defendant as the secondary
owner of the vehicle. The IDOT database also provided the social security number used
by Defendant on the vehicle purchase records. Defendant’s name in the IDOT database


       2
         After reviewing the Hearing Transcript (docket no. 26), the court finds that Judge
Williams accurately and thoroughly set forth the relevant facts in the Report and
Recommendation. See Report and Recommendation at 2-4. Therefore, the court shall
only briefly summarize the facts here. When relevant, the court relies on and discusses
additional facts in conjunction with its legal analysis.

                                            3
did not match Defendant’s name on his insurance documentation. Love inquired about the
discrepancy and Defendant stated that the name in the IDOT database was his true name.
Love reported the inconsistency to her supervisor.
       Love’s supervisor directed Love to contact an IDOT investigator to resolve the
discrepancy.    Love contacted IDOT investigator Jason Nesbaum and explained the
situation.    While Nesbaum was conducting his investigation into the discrepancy,
Defendant told Love that he was going to leave and have his documentation corrected.
Love asked Defendant to wait because she was seeking approval to use the identification
information he had provided and would have an answer soon as to whether the provided
identification was acceptable. Defendant ultimately decided to wait.
       Nesbaum contacted Love and informed her that the social security number on file
for Defendant did not match Defendant’s name and that he had alerted immigration
authorities about Defendant. Nesbaum also told Love that he would be coming to the
Treasurer’s Office to speak with Defendant. Nesbaum asked Love to stall Defendant until
he arrived.
       Two Immigration and Customs Enforcement (“ICE”) Officers, Billy Walker and
Bryce Callison, arrived at the Treasurer’s Office at approximately 9:00 a.m. The ICE
officers were dressed in plain clothes, carried concealed weapons and had no visible
badges or other indicia of authority. The ICE officers approached Love’s window and
asked to speak with Defendant. The ICE officers gathered Defendant’s documents from
Love and asked her if there was a private space where they could talk with Defendant.
Love’s supervisor identified a conference room and Officer Walker requested that
Defendant accompany them to the conference room. Officer Walker gestured toward the
conference room, and using a normal tone of voice, said “please.” See Hearing Transcript
at 49. Neither officer touched Defendant, nor did they identify themselves as immigration




                                           4
or law enforcement officers. Defendant accompanied the ICE officers to the conference
room.
        After entering the conference room, the ICE officers shut the door.           Upon
questioning, Defendant admitted that the Guatemalan identification card belonged to him,
that he was from Guatemala and that he was in the United States without permission. The
ICE officers placed Defendant under arrest for immigration violations. Defendant was
arrested at approximately 9:15 a.m. The ICE officers transported Defendant to the ICE
office for processing. Officer Callison, who is an ICE deportation officer, and not an ICE
criminal investigator, asked Defendant routine biographical questions as part of the ICE
administrative processing procedure.
                                     V. ANALYSIS
        In the Motion, Defendant “seeks to suppress statements made to [Officer] Callison
on April 27, 2018.” Motion at 1. Specifically, Defendant seeks exclusion of the following
statements made to Officer Callison: (1) Defendant’s statement that “he had purchased the
social security number he had been using from someone”; (2) Defendant admitting “during
the interview that he was in the country without authorization”; and (3) “any other
statements made during the course of the custodial interview.” Id. at 1-2. Defendant
argues that his statements should be suppressed because he “was in custody at the time of
his interview” and “a [Miranda] warning was [not] given [to him] while [he] was being
interviewed.” Brief in Support of Motion (docket no. 10-1) at 6-7.
        Judge Williams found that Defendant was not in custody while being questioned by
the ICE officers in the Treasurer’s Office conference room.               See Report and
Recommendation at 5-13. Judge Williams further found that Officer Callison’s questions
at the ICE office were “properly part of an administrative booking process” and “Officer
Callison was not required to advise [D]efendant of his constitutional rights.” Id. at 13-15.




                                             5
       Defendant objects to Judge Williams’s factual finding that Defendant “consented”
to accompany the ICE officers to the Treasurer’s Office conference room. See Objections
at 2. Defendant also objects to two of Judge Williams’s legal conclusions. First,
Defendant objects to Judge Williams’s finding that Defendant was not in custody when
questioned by the ICE officers in the Treasurer’s Office conference room. Id. Second,
Defendant objects to Judge Williams’s finding that “no Miranda warning was required”
when Defendant was questioned during the administrative processing procedure at the ICE
office. Id. at 2-3. The court shall address each objection in turn.
                                           A. Consent
       Defendant objects to Judge Williams’s factual finding that “Defendant consented to
accompany the [ICE] officers” to the Treasurer’s Office conference room. Report and
Recommendation at 4.       Defendant argues that he “acquiesced to a show of lawful
authority, but that is not the same thing as ‘consent.’” Brief in Support of Objections
(docket no. 22-1) at 1.
       When the ICE officers arrived at the Treasurer’s Office, they made contact with
Defendant. Neither officer touched Defendant, nor did they identify themselves as
immigration or law enforcement officers. Officer Walker asked Defendant to accompany
him to the conference room because he wanted to ask him a few questions. See Hearing
Transcript at 33-34. Defendant agreed, and casually walked to the conference room with
the ICE officers.    Id. at 34.   Officer Walker testified that he gestured toward the
conference room and, using a normal tone of voice, said, “Please will you come with me.”
Id. at 49. Upon de novo review of the record, the court finds that Defendant did not
“acquiesce[] to a show of lawful authority.” Instead, all of the facts indicate that
Defendant voluntarily accompanied the ICE officers to the conference room. Accordingly,
the court shall overrule this objection.




                                               6
       Further, to the extent that Defendant is making a legal argument that he was in
custody when the ICE officers asked him to accompany them to the conference room,
Defendant has waived this argument due to his failure to raise it in the Motion. See
Motion at 1-2; Brief in Support of Motion at 5-7; see also United States v. Simeon, 115
F. Supp. 3d 981, 996 (N.D. Iowa 2015) (“[W]hile the Magistrate Judge Act, 28 U.S.C.
§ 631 et seq., permits de novo review by the district court if timely objections are filed,
absent compelling reasons, it does not allow parties to raise new arguments or issues
before the district court that were not presented to the magistrate.” (citing Murr v. United
States, 200 F.3d 895, 902 n. 1 (6th Cir. 2000))).
                                       B. Custody
       Defendant objects to Judge Williams’s finding that “[D]efendant was not in custody
while being question[ed] by the ICE officers in the Treasurer’s Office.” Report and
Recommendation at 12. Defendant argues that the six factors outlined in United States v.
Griffin, 922 F.2d 1343 (8th Cir. 1990) all weigh in “favor of custody, some heavily, and
others slightly, but all point toward custody.” Brief in Support of Objections at 10.
Defendant further states that because he was in custody while being questioned in the
Treasurer’s Office, “[Miranda] [w]arnings were required” and “[s]tatements obtained in
violation should be suppressed,” including “that [the] Guatemalan identification card
belonged to him, that he was from Guatemala, and that he was in the United States without
permission.” Id.
       “The ultimate question in determining whether a person is in custody for purposes
of Miranda is whether there is a formal arrest or restraint on freedom of movement of the
degree associated with formal arrest.” United States v. Perrin, 659 F.3d 718, 719 (8th
Cir. 2011) (quoting United States v. Czichray, 378 F.3d 822, 826 (8th Cir. 2004)); see
United States v. Giboney, 863 F.3d 1022, 1027 (8th Cir. 2017) (“The Fifth Amendment
requires that Miranda warnings be given when a person is interrogated by law enforcement


                                             7
after being taken into custody.”). “To determine whether a suspect was in custody, we
ask ‘whether, given the totality of the circumstances, a reasonable person would have felt
at liberty to terminate the interrogation and leave or cause the agents to leave.’” United
States v. Laurita, 821 F.3d 1020, 1024 (8th Cir. 2016) (quoting United States v. Vinton,
631 F.3d 476, 481 (8th Cir. 2011)). Relevant factors include:
              (1) whether the suspect was informed at the time of
              questioning that the questioning was voluntary, that the suspect
              was free to leave or request the officers to do so, or that the
              suspect was not considered under arrest; (2) whether the
              suspect possessed unrestrained freedom of movement during
              questioning; (3) whether the suspect initiated contact with
              authorities or voluntarily acquiesced to official requests to
              respond to questions; (4) whether strong arm tactics or
              deceptive stratagems were employed during questioning; (5)
              whether the atmosphere of the questioning was police
              dominated; or, (6) whether the suspect was placed under arrest
              at the termination of the questioning.
Griffin, 922 F.2d at 1349. These factors are not exhaustive. Giboney, 863 F.3d at 1027.
       The first factor is “whether the suspect was informed at the time of questioning that
the questioning was voluntary, that the suspect was free to leave or request the officers to
do so, or that the suspect was not considered under arrest.” Griffin, 922 F.2d at 1349.
During the encounter in the Treasurer’s Office conference room, the ICE officers did not
inform Defendant that the questioning was voluntary or that he was free to leave the
conference room. Additionally, no ICE officer informed Defendant that he was not under
arrest. However, the absence of such statements by officers is not dispositive. At no point
did Defendant state that he no longer wished to speak with the ICE officers nor did he
attempt to leave the conference room. Therefore, the court finds that this factor neither
weighs in favor of finding that Defendant was in custody, nor against finding that
Defendant was in custody.



                                             8
       The second factor is “whether the suspect possessed unrestrained freedom of
movement during questioning.” Id. The ICE officers did not “physically compel,
handcuff, or otherwise restrain or touch [D]efendant.” Report and Recommendation at 8.
See Laurita, 821 F.3d at 1024 (concluding that the defendants’ freedom of movement was
not restrained to “the degree associated with formal arrest” (quoting United States v.
Williams, 760 F.3d 811, 815 (8th Cir. 2014))); Perrin, 659 F.3d at 721 (finding that the
defendant was not in custody where neither officer “prevented [the defendant] from
exercising his right to leave—they did not physically restrain him, and nothing . . .
suggests that they positioned themselves or acted to inhibit [the defendant’s] exit”). The
door to the conference room was closed, but there is no evidence that Defendant
understood himself to be under arrest. Defendant asserts that “[t]he effect of closing [the]
door [was] to limit the movement of the suspect” and that Defendant “would not have felt
comfortable walking past law enforcement, opening the door and leaving under those
circumstances.” Brief in Support of Objections at 8.
       Here, the ICE officers did not restrain Defendant’s freedom of movement. Further,
even though the door to the conference room was closed while the ICE officers questioned
Defendant, this fact does not compel a finding that Defendant was in custody. See United
States v. Black Bear, 422 F.3d 658, 662 (8th Cir. 2005) (finding that the defendant was
not in custody during an interview because “[w]hile [he] did not have unrestrained freedom
of movement during the interview because it occurred in a closed-door room in the police
department, he nonetheless accompanied [the officer] to the room and was not handcuffed
or restrained at any time during the interview”).
       Defendant also argues that he was not free to leave the conference room because
Officer Walker testified that “[Defendant] was not free to leave.” Hearing Transcript at
43; Brief in Support of Objections at 8. However, there is no evidence that this potential
restriction was ever communicated to Defendant. This fact is significant “because the ‘in


                                             9
custody’ inquiry focuses on ‘objective circumstances, not on subjective views of the
participants.’” United States v. Castillo-Martinez, 451 F. App’x 615, 619 (8th Cir. 2012)
(quoting United States v. Muhlenbruch, 634 F.3d 987, 996 (8th Cir. 2011)); see also
Berkemer v. McCarty, 468 U.S. 420, 442 (1984) (“A policeman’s unarticulated plan has
no bearing on the question [of] whether a suspect was ‘in custody’ at a particular time; the
only relevant inquiry is how a reasonable [person] in the suspect’s position would have
understood his [or her] situation.”). Officer Walker’s belief that Defendant would not
have been free to leave, which was not communicated to Defendant, does not render the
encounter custodial. Therefore, the court finds that this factor does not weigh in favor of
finding that Defendant was in custody.
       The third factor is “whether the suspect initiated contact with authorities or
voluntarily acquiesced to official requests to respond to questions.” Griffin, 922 F.2d at
1349. Here, the ICE officers initiated contact with Defendant. The ICE officers requested
that Defendant accompany them to the conference room and Defendant voluntarily
complied.     Judge Williams found that “[D]efendant made the conscious decision to
accompany the officers into the conference room” and “[D]efendant had no reason to
believe that the choice was not fully his to make.” Report and Recommendation at 9.
Nevertheless, Judge Williams found that this factor “weigh[ed] in favor of finding that
[D]efendant was in custody at the time of questioning.” Id. The court agrees with Judge
Williams and finds that this factor weighs slightly in favor of finding that Defendant was
in custody.
       The fourth factor is “whether strong arm tactics or deceptive stratagems were
employed during questioning.” Griffin, 922 F.2d at 1349. Here, the ICE officers arrived
at the Treasurer’s Office at approximately 9:00 a.m. and formally arrested Defendant at
approximately 9:15 a.m. After locating Defendant and requesting that he accompany them
to the conference room, Officer Walker asked Defendant the following questions: (1)


                                            10
whether the Guatemalan identification card belonged him; (2) whether he was from
Guatemala; and (3) whether he had permission to be in the United States. See Hearing
Transcript at 34-35. Given the relatively short duration of the encounter, narrow line of
inquiry and lack of any evidence of deception or strong-arm tatics, the court finds that this
factor does not weigh in favor of finding that Defendant was in custody.
       The fifth factor is “whether the atmosphere of the questioning was police
dominated.” Griffin, 922 F.2d at 1349. Here, there is no evidence that the atmosphere
where the questioning occurred—the Treasurer’s Office conference room—was dominated
by law enforcement. There were two ICE officers present in the conference room during
questioning. See United States v. Axsom, 289 F.3d 496, 502 (8th Cir. 2002) (concluding
that the interview was not police dominated where, although nine federal agents were
present in the suspect’s home, only two agents conducted the interview). Further, the
interaction took place at the Treasurer’s Office, rather than in a police dominated
environment. The Treasurer’s Office is a public space. The encounter between Defendant
and the ICE officers occurred during regular business hours. Other members of the public
were present in the Treasurer’s Office at the time of the encounter. See United States v.
Sanchez, 676 F.3d 627, 631 (8th Cir. 2012) (finding that the interview was police
dominated where “[i]t was held in a courthouse-basement office normally used by federal
prosecutors” and the defendant “was isolated with two law enforcement officers in the
small, closed interview room”). Additionally, the ICE officers bore no insignia of their
office, wore plain clothes and their weapons were concealed. See Axsom, 289 F.3d at 502
(finding that the defendant was not in custody where the police officers did not display a
threatening posture, display weapons or make a physical show of force during
questioning). Therefore, the court finds that this factor does not weigh in favor of finding
that Defendant was in custody.




                                             11
       The sixth factor is “whether the suspect was placed under arrest at the termination
of the questioning.” Griffin, 922 F.2d at 1349. After being questioned, Defendant was
formally arrested by the ICE officers. The court finds that this factor weighs in favor of
finding that Defendant was in custody.
       In light of the above factors and considering the totality of the circumstances, the
court finds that Defendant was not in custody while he was questioned in the Treasurer’s
Office conference room. The ICE officers asked defendant to accompany them to the
conference room, which he did voluntarily. The ICE officers did not physically compel,
handcuff, restrain or touch Defendant. The ICE officers did not use any deceptive or
strong-arm tactics while questioning Defendant. Finally, the atmosphere of the questioning
was not dominated by law enforcement. Based on the foregoing, the court finds that a
reasonable person in Defendant’s position would have felt free to terminate the questioning
and leave. See Laurita, 821 F.3d at 1024. Furthermore, because Defendant was not in
custody during the questioning in the Treasurer’s Office conference room, the ICE officers
were not required to inform Defendant of his constitutional rights under Miranda v.
Arizona, 384 U.S. 436 (1966). See United States v. Hatten, 68 F.3d 257, 261 (8th Cir.
1995) (providing that “Miranda protections are triggered only when a defendant is both
in custody and being interrogated.”). Accordingly, the court shall overrule this objection.
                                  C. Miranda Warning
       Defendant objects to Judge Williams’s finding that “Officer Callison was not
required to advise [D]efendant of his constitutional rights” under Miranda because “all of
the questions Officer Callison asked [D]efendant were properly part of an administrative
booking process in relation to immigration issues.” Report and Recommendation at 14.
Defendant argues that Officer Callison “had reason to believe that the information [illicited
from Defendant] could be used against [him] in a subsequent criminal proceeding” and “all




                                             12
statements obtained . . . at the ICE office should be suppressed.” Brief in Support of
Objections at 11.
      The United States Constitution provides that “[n]o person . . . shall be compelled
in any criminal case to be a witness against himself.” U.S. Const. amend. V. In
Miranda, the United States Supreme Court held that “the prosecution may not use
statements, whether exculpatory or inculpatory, stemming from custodial interrogation of
the defendant unless it demonstrates the use of procedural safeguards effective to secure
the privilege against self-incrimination.” 384 U.S. at 444. However, questions intended
to illicit “routine biographical data [are] exempted from Miranda’s coverage.” United
States v. Brown, 101 F.3d 1272, 1274 (8th Cir. 1996); see also United States v. Ochoa-
Gonzalez, 598 F.3d 1033, 1038 (8th Cir. 2010) (providing that “asking a routine booking
question is not interrogation under Miranda”). Further,
               [a] request for routine information necessary for basic
               identification purposes is not interrogation under Miranda,
               even if the information turns out to be incriminating. Only if
               the government agent should reasonably be aware that the
               information sought, while merely for basic identification
               purposes in the usual case, is directly relevant to the
               substantive offense charged, will the question be subject to
               scrutiny.
Brown, 101 F.3d at 1274 (quoting United States v. McLaughlin, 777 F.2d 388, 391-92 (8th
Cir. 1985)).
      In this case, Defendant is charged with two immigration-related offenses, one count
of unlawful use of identification documents and one count of misuse of a social security
number.    See Indictment at 1-2.      The Indictment alleges that Defendant used the
identification documents and social security number for employment purposes. Id.
      Here, in the routine booking procedure at the ICE office, Officer Callison first
removed Defendant’s handcuffs and then took Defendant’s fingerprints and photograph.
Next, Officer Callison asked Defendant for biographical information, including general

                                            13
questions regarding his medical history, family history and obligations and other similar
background information. See Hearing Transcript at 53. Officer Callison testified that he
did not ask Defendant any questions about criminal behavior or where Defendant had
obtained the social security number. Id. at 53-54, 59. Further, Officer Callison testified
that he did not ask Defendant for any information regarding whether Defendant used the
social security number to obtain employment. Id. at 59. The court finds that the questions
Officer Callison asked Defendant were properly part of the ICE administrative processing
procedure.   Officer Callison did not ask questions designed to elicit incriminating
information from Defendant. Further, there is no evidence that Officer Callison knew that
the questions he asked Defendant would elicit incriminating information related to the
charges alleged in the Indictment. Under such circumstances, the court finds that Officer
Callison was not required to advise Defendant of his Miranda rights. See Brown, 101 F.3d
at 1274. Accordingly, the court shall overrule this objection.
                                  VI. CONCLUSION
      In light of the foregoing, the court ORDERS:
      (1)    The Objections (docket no. 22) are OVERRULED;
      (2)    The Report and Recommendation (docket no. 16) is ADOPTED;
      (3)    The Motion to Suppress (docket no. 10) is DENIED.
      IT IS SO ORDERED.
      DATED this 11th day of October, 2018.




                                           14
